In re Dodson, Vanessa et al.; — Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of St. Tammany, 22nd Judicial District Court Div. F, No. 98-14745; to the Court of Appeal, First Circuit, No. 2000 CA 0838.
Judgment of the court of appeal affirming the trial court’s grant of summary judgment is hereby reversed. There are genuine issues of material fact precluding summary judgment. Accordingly, the motion for summary judgment is denied, and the case is remanded to the trial court for further proceedings.
CALOGERO, C.J., would grant and docket.
VICTORY, J., would deny the writ.
TRAYLOR, J., would deny the writ.